EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karthik Subramanian on 05/05/2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 5, -- solely -- was inserted after "disposed"
In Claim 1, line 11, -- solely in a substantially straight line -- was inserted after "positioned"
In Claim 1, line 12, "sized to allow a small amount of the air/fuel mixture to pass through the skeleton holes" was deleted
In Claim 6, line 12, -- solely -- was inserted after "disposed"
In Claim 6, line 18, -- solely in a substantially straight line -- was inserted after "positioned"
In Claim 6, lines 19-20, "sized to allow a small amount of the air/fuel mixture to pass through the skeleton holes" was deleted
In Claim 15, line 7, -- solely -- was inserted after "disposed"
In Claim 15, line 11, -- solely in a substantially straight line -- was inserted after "positioned"
In Claim 15, lines 12-13, "sized to allow a small amount of the air/fuel mixture to pass through the skeleton holes" was deleted

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/             Primary Examiner, Art Unit 3762